           Case 2:18-cv-03133-KJM-DB Document 4 Filed 12/19/18 Page 1 of 3

 1   Imran F. Vakil, Esq. (Bar No. 248859)
        ivakil@nexiolaw.com
 2   NEXIO, PC
 3   245 Fischer Avenue, Suite C3
     Costa Mesa, CA 92626
 4   Phone:     (949) 478-6830
     Facsimile: (949) 478-1275
 5   Attorneys for Plaintiffs,
 6   Sream, Inc. and RooR International BV

 7
 8
                            UNITED STATES DISTRICT COURT
 9
                          EASTERN DISTRICT OF CALIFORNIA
10
11
     SREAM, INC, a California corporation; and   Case No. 2:18-cv-03133-KJM-DB
12   ROOR INTERNATIONAL BV, a Foreign            Hon. Kimberly J. Mueller
13   Corporation
                                                 STIPULATED NOTICE OF
14         Plaintiffs,                           SETTLEMENT OF PLAINTIFFS AND
15                                               DEFENDANT GURPARTAP SINGH
     v.
16
17   GURPARTAP SINGH, et al.,

18         Defendants.
19
20
21
22
23
24
25
26
27
28

                                     NOTICE OF SETTLEMENT
            Case 2:18-cv-03133-KJM-DB Document 4 Filed 12/19/18 Page 2 of 3

 1         PLEASE TAKE NOTICE that Plaintiffs Sream, Inc. and RooR International BV
 2   (collectively “Plaintiffs”) hereby give the Court notice that they have settled with
 3   Defendants Gurpartap Singh (“Defendant”) (Plaintiffs and Defendant are collectively the
 4   “Settling Parties”).
 5         On December 17, 2018, the Settling Parties exchanged a final signed settlement
 6   agreement. Pursuant to the expected terms of the settlement, the Settling Parties are
 7   required to perform certain acts (the “Settlement Acts”), with the final act expected to
 8   complete on or before January 21, 2019.
 9         Accordingly, pursuant to FRCP 41(a)(1)(A)(ii), Plaintiff will submit a FRCP
10   41(a)(1)(A)(i) notice requesting that this Court dismiss the action without prejudice upon
11   finalization of the Settlement Acts.
12
13   Dated: December 19, 2018                   NEXIO, PC
14
                                                By:   /s/ Imran F. Vakil /
15                                                  Imran F. Vakil,
16                                                  Attorneys for Plaintiffs, Sream Inc.
                                                and RooR International BV
17
18
19
20
21
22
23
24
25
26
27
28
                                                      2
                                        NOTICE OF SETTLEMENT
            Case 2:18-cv-03133-KJM-DB Document 4 Filed 12/19/18 Page 3 of 3

 1                                      PROOF OF SERVICE
     STATE OF CALIFORNIA, COUNTY OF ORANGE
 2         I am employed in the County of Orange, State of California. I am over the age of 18
 3   and not a party to the within action; my business address is 245 Fischer Avenue, Suite C3,
     Costa Mesa, CA 92626.
 4         On December 19, 2018 I caused to be served to the addresses and by the method of
     service described as follows STIPULATED NOTICE OF SETTLEMENT OF
 5   PLAINTIFFS AND DEFENDANT GURPARTAP SINGH, on:
                                           Gurpartap Singh
 6                                      Cigarette City Forever
 7                               3315 Northgate Boulevard, Suite 11
                                        Sacramento, CA 95834
 8                               Email: singh.garry99@yahoo.com
 9   [ ]         (BY EMAIL)
10   [ ]         (BY PERSONAL SERVICE) I delivered to [COURIER SERVICE], a courier
                 service authorized to receive documents to be delivered to the above on the
11               same date. A proof of service signed by the authorized courier will be filed
                 with the court upon request.
12   [ ]         (BY CM/ECF) On December 19, 2018, I filed the above referenced
                 document(s) via the United States District Court, Eastern District of California
13               electronic filing system and all attorneys who have appeared in this matter that
14               have registered for electronic service will be served in that manner.
     [X]         (BY MAIL) I am “readily familiar” with the firm’s practice for collection and
15               processing correspondence for mailing. Under that practice it would be
                 deposited with the U.S. Postal Service on that same day with postage thereon
16               fully prepaid at Costa Mesa, California in the ordinary course of business. I
17               am aware that on motion of the party served, service is presumed invalid if
                 postal cancellation date or postage meter date is more than one day after date
18               of deposit for mailing in affidavit.
     [ ]         (BY OVERNIGHT DELIVERY) I caused said envelope (s) to be delivered
19               overnight via an overnight delivery service in lieu of delivery by mail to the
                 addressee (s).
20   [X]         (FEDERAL)            I declare that I am employed in the office of a member of
21               the bar of their court at whose direction the service was made.

22         Executed on December 19, 2018 at Costa Mesa, California.
           [X] (FEDERAL) I declare that I am employed in the office of a member of
23              the bar of their court at whose direction the service was made.
24
25                                                    / Imran F. Vakil /

26                                                           Imran F. Vakil
27
28
                                                  3
                                      NOTICE OF SETTLEMENT
